Case 1:21-cr-20109-JLK Document 33 Entered on FLSD Docket 05/04/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-20109-CR-KING/BECERRA


 UNITED STATES OF AMERICA

 v.


 JIHAD MOHAMMED ALI,
      a/k/a, “Abu Dujanah,”

                         Defendant.
 _____________________________________________/

                                       FACTUAL PROFFER

        The United States of America and Jihad Mohammed Ali (the “Defendant”), personally and

 through his attorney, agree that the following statements are true and accurate and serve as the

 factual basis for the Defendant to enter a plea of guilty, and could have been proven beyond a

 reasonable doubt if this case went to trial:

        At all times relevant to the criminal Information in this case, the Islamic State of Iraq and

 al-Sham ("ISIS") was designated by the Secretary of State as a foreign terrorist organization

 pursuant to Section 219 of the Immigration and Nationality Act, and the Defendant knew that ISIS

 was a designated foreign terrorist organization, that ISIS engages and has engaged in terrorist

 activity and that the ISIS engages and has engaged in terrorism.

        On March 15, 2015, the Defendant traveled with his family from Trinidad and Tobago to

 Brazil, with an intended ultimate destination of Syria. Shortly after arriving in Brazil, the

 Defendant travelled to Turkey, where the Defendant eventually ran across the Turkey-Syria border

 to enter Syria. Between March and July 2015, the Defendant lived in Manbij, Syria, while the

 Defendant awaited ISIS training. Between in or around September and November 2015, the
Case 1:21-cr-20109-JLK Document 33 Entered on FLSD Docket 05/04/2021 Page 2 of 3




 Defendant attended ISIS religious and military training in Tabqa, Syria, with other English

 speakers, that included training on the operation of various weapons including the AK-47 assault

 rifle, PKC machine gun, and rocket-propelled grenade launcher.

        Between in or around September and November 2015, after the Defendant completed ISIS

 religious and military training, the Defendant joined the Anwar al-Awlaki katibah or battalion.

        In or around the summer of 2018, in Shamiyah, Syria, the Defendant conducted a mission

 on behalf of ISIS to retrieve a suitcase containing laptops and supplies left inside a house.

 Thereafter, while departing from Shamiyah, Syria with the suitcase, the Defendant fired his AK-

 47 assault rifle at ground forces attacking ISIS from a street outside of the house.

        In or around 2018, in Gharanij, Syria, the Defendant fired his weapon on behalf of ISIS

 against U.S.-led coalition forces and against a local tribe that opposed ISIS and at a different time,

 the Defendant fired his weapon in the air at a U.S. coalition force A-10 aircraft. At some point

 during 2018, while still living in Gharanij, Syria, the Defendant became an Idari (manager) of

 supplies for an ISIS battalion after he was appointed by the battalion’s Emir (leader).




                                                   2
Case 1:21-cr-20109-JLK Document 33 Entered on FLSD Docket 05/04/2021 Page 3 of 3




        4/28/2021
